
	
		II
		Calendar No. 326
		110th CONGRESS
		1st Session
		S. 1183
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2007
			Mr. Harkin (for himself,
			 Mr. Cochran, Mr. Kennedy, Mr.
			 Burr, Mrs. Clinton,
			 Mr. Coleman, Mr. Bingaman, Mr.
			 Smith, Mrs. Boxer,
			 Mr. Durbin, Mr.
			 Inouye, Mr. Leahy,
			 Mr. Levin, Ms.
			 Mikulski, Mr. Reed,
			 Mr. Brown, Mr.
			 Graham, Mr. Whitehouse,
			 Mrs. Murray, Mr. Johnson, Mr.
			 Schumer, Mr. Menendez,
			 Mr. Lautenberg, Mr. Kerry, Mr.
			 Specter, Mr. Casey,
			 Mrs. Feinstein, Mr. Dodd, Mr.
			 Sanders, and Mr. Obama)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			August 3, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To enhance and further research into paralysis and to
		  improve rehabilitation and the quality of life for persons living with
		  paralysis and other physical disabilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Christopher and Dana Reeve Paralysis
			 Act.
		2.Table of
			 contents
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Title I—Paralysis research
				Sec. 101. Expansion and coordination of
				activities of the National Institutes of Health with respect to research on
				paralysis.
				Title II—Paralysis rehabilitation
				research and care
				Sec. 201. Expansion and coordination of
				activities of the National Institutes of Health with respect to research with
				implications for enhancing daily function for persons with
				paralysis.
				Title III—Improving quality of life for
				persons with paralysis and other physical disabilities
				Sec. 301. Programs to improve quality of
				life for persons with paralysis and other physical disabilities.
			
		IParalysis
			 research
			101.Expansion and
			 coordination of activities of the National Institutes of Health with respect to
			 research on paralysis
				(a)In
			 general
					(1)Enhanced
			 coordination of activitiesThe Director of the National
			 Institutes of Health (in this section referred to as the
			 Director) may expand and coordinate the activities of such
			 Institutes with respect to research on paralysis. In order to further expand
			 upon the activities of this section, the Director may consider the methods
			 outlined in the report under section 2(b) of Public Law 108-427 with respect to
			 spinal cord injury and paralysis research (relating to the Roadmap for Medical
			 Research of the National Institutes of Health).
					(2)Administration
			 of program; collaboration among agenciesThe Director shall carry
			 out this section acting through the Director of the National Institute of
			 Neurological Disorders and Stroke (in this section referred to as the
			 Institute) and in collaboration with any other agencies that the
			 Director determines appropriate.
					(b)Coordination
					(1)In
			 generalThe Director may develop mechanisms to coordinate the
			 paralysis research and rehabilitation activities of the agencies of the
			 National Institutes of Health in order to further advance such activities and
			 avoid duplication of activities.
					(2)ReportNot
			 later than December 1, 2008, the Director shall prepare a report to Congress
			 that provides a description of the paralysis activities of the Institute and
			 strategies for future activities.
					(c)Christopher and
			 Dana Reeve paralysis research consortia
					(1)In
			 generalThe Director may under subsection (a)(1) make awards of
			 grants to public or nonprofit private entities to pay all or part of the cost
			 of planning, establishing, improving, and providing basic operating support for
			 consortia in paralysis research. The Director shall designate each consortium
			 funded under grants as a Christopher and Dana Reeve Paralysis Research
			 Consortium.
					(2)ResearchEach
			 consortium under paragraph (1)—
						(A)may conduct basic
			 and clinical paralysis research;
						(B)may focus on
			 advancing treatments and developing therapies in paralysis research;
						(C)may focus on one
			 or more forms of paralysis that result from central nervous system trauma or
			 stroke;
						(D)may facilitate and
			 enhance the dissemination of clinical and scientific findings; and
						(E)may replicate the
			 findings of consortia members for scientific and translational purposes.
						(3)Coordination of
			 consortia; reportsThe Director may, as appropriate, provide for
			 the coordination of information among consortia under paragraph (1) and ensure
			 regular communication between members of the consortia, and may require the
			 periodic preparation of reports on the activities of the consortia and the
			 submission of the reports to the Director.
					(4)Organization of
			 consortiaEach consortium under paragraph (1) may use the
			 facilities of a single lead institution, or be formed from several cooperating
			 institutions, meeting such requirements as may be prescribed by the
			 Director.
					(d)Public
			 inputThe Director may under subsection (a)(1) provide for a
			 mechanism to educate and disseminate information on the existing and planned
			 programs and research activities of the National Institutes of Health with
			 respect to paralysis and through which the Director can receive comments from
			 the public regarding such programs and activities.
				(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for the
			 fiscal years 2008 through 2011. Amounts appropriated under this subsection are
			 in addition to any other amounts appropriated for such purpose.
				IIParalysis
			 rehabilitation research and care
			201.Expansion and
			 coordination of activities of the National Institutes of Health with respect to
			 research with implications for enhancing daily function for persons with
			 paralysis
				(a)In
			 general
					(1)Expansion of
			 activitiesThe Director of the National Institutes of Health (in
			 this section referred to as the Director) may expand and
			 coordinate the activities of such Institutes with respect to research with
			 implications for enhancing daily function for people with paralysis.
					(2)Administration
			 of program; collaboration among agenciesThe Director shall carry
			 out this section acting through the Director of the National Institute of Child
			 Health and Human Development and the National Center for Medical Rehabilitation
			 Research and in collaboration with the National Institute of Neurological
			 Disorders and Stroke, the Centers for Disease Control and Prevention, and any
			 other agencies that the Director determines appropriate.
					(b)Paralysis
			 clinical trials networks
					(1)In
			 generalThe Director may make awards of grants to public or
			 nonprofit private entities to pay all or part of the costs of planning,
			 establishing, improving, and providing basic operating support to multicenter
			 networks of clinical sites that will collaborate to design clinical
			 rehabilitation intervention protocols and measures of outcomes on one or more
			 forms of paralysis that result from central nervous system trauma, disorders,
			 or stroke, or any combination of such conditions.
					(2)ResearchEach
			 multicenter clinical trial network may—
						(A)focus on areas of
			 key scientific concern, including—
							(i)improving
			 functional mobility;
							(ii)promoting
			 behavioral adaptation to functional losses, especially to prevent secondary
			 complications;
							(iii)assessing the
			 efficacy and outcomes of medical rehabilitation therapies and practices and
			 assisting technologies;
							(iv)developing
			 improved assistive technology to improve function and independence; and
							(v)understanding
			 whole body system responses to physical impairments, disabilities, and societal
			 and functional limitations; and
							(B)replicate the
			 findings of network members for scientific and translation purposes.
						(3)Coordination of
			 clinical trials networks; reportsThe Director may, as
			 appropriate, provide for the coordination of information among networks and
			 ensure regular communication between members of the networks, and may require
			 the periodic preparation of reports on the activities of the networks and
			 submission of reports to the Director.
					(c)ReportNot
			 later than December 1, 2008, the Director shall submit to the Congress a report
			 that provides a description of research activities with implications for
			 enhancing daily function for persons with paralysis.
				(d)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there are authorized to be appropriated
			 such sums as may be necessary for the fiscal years 2008 through 2011. Amounts
			 appropriated under this subsection are in addition to any other amounts
			 appropriated for such purpose.
				IIIImproving
			 quality of life for persons with paralysis and other physical
			 disabilities
			301.Programs to
			 improve quality of life for persons with paralysis and other physical
			 disabilities
				(a)In
			 generalThe Secretary of Health and Human Services (in this title
			 referred to as the Secretary), acting through the Director of
			 the Centers for Disease Control and Prevention, may study the unique health
			 challenges associated with paralysis and other physical disabilities and carry
			 out projects and interventions to improve the quality of life and long-term
			 health status of persons with paralysis and other physical disabilities. The
			 Secretary may carry out such projects directly and through awards of grants or
			 contracts.
				(b)Certain
			 activitiesActivities under subsection (a) may include—
					(1)the development of
			 a national paralysis and physical disability quality of life action plan, to
			 promote health and wellness in order to enhance full participation, independent
			 living, self-sufficiency and equality of opportunity in partnership with
			 voluntary health agencies focused on paralysis and other physical disabilities,
			 to be carried out in coordination with the State-based Comprehensive Paralysis
			 and Other Physical Disability Quality of Life Program of the Centers for
			 Disease Control and Prevention;
					(2)support for
			 programs to disseminate information involving care and rehabilitation options
			 and quality of life grant programs supportive of community based programs and
			 support systems for persons with paralysis and other physical
			 disabilities;
					(3)in collaboration
			 with other centers and national voluntary health agencies, establish a
			 hospital-based paralysis registry and conduct relevant population-based
			 research; and
					(4)the development of
			 comprehensive, unique and innovative programs, services, and demonstrations
			 within existing State-based disability and health programs of the Centers for
			 Disease Control and Prevention which are designed to support and advance
			 quality of life programs for persons living with paralysis and other physical
			 disabilities focusing on—
						(A)caregiver
			 education;
						(B)physical
			 activity;
						(C)education and
			 awareness programs for health care providers;
						(D)prevention of
			 secondary complications;
						(E)home and
			 community-based interventions;
						(F)coordinating
			 services and removing barriers that prevent full participation and integration
			 into the community; and
						(G)recognizing the
			 unique needs of underserved populations.
						(c)GrantsThe
			 Secretary may award grants in accordance with the following:
					(1)To State and local
			 health and disability agencies for the purpose of—
						(A)establishing
			 paralysis registries for the support of relevant population-based
			 research;
						(B)developing
			 comprehensive paralysis and other physical disability action plans and
			 activities focused on the items listed in subsection (b)(4);
						(C)assisting
			 State-based programs in establishing and implementing partnerships and
			 collaborations that maximize the input and support of people with paralysis and
			 other physical disabilities and their constituent organizations;
						(D)coordinating
			 paralysis and physical disability activities with existing State-based
			 disability and health programs;
						(E)providing
			 education and training opportunities and programs for health professionals and
			 allied caregivers; and
						(F)developing,
			 testing, evaluating, and replicating effective intervention programs to
			 maintain or improve health and quality of life.
						(2)To nonprofit
			 private health and disability organizations for the purpose of—
						(A)disseminating
			 information to the public;
						(B)improving access
			 to services for persons living with paralysis and other physical disabilities
			 and their caregivers;
						(C)testing model
			 intervention programs to improve health and quality of life; and
						(D)coordinating
			 existing services with State-based disability and health programs.
						(d)Coordination of
			 activitiesThe Secretary shall ensure that activities under this
			 section are coordinated as appropriate with other agencies of the Public Health
			 Service.
				(e)Report to
			 CongressNot later than December 1, 2008, the Secretary shall
			 submit to the Congress a report describing the results of the evaluation under
			 subsection (a), and as applicable, the strategies developed under such
			 subsection.
				(f)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there are authorized to be appropriated
			 such sums as may be necessary for the fiscal years 2008 through 2011.
				
	
		1.Short titleThis Act may be cited as the
			 Christopher and Dana Reeve Paralysis
			 Act.
		2.Table of
			 contents
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Title I—Paralysis research
				Sec. 101. Expansion and coordination of
				activities of the National Institutes of Health with respect to research on
				paralysis.
				Title II—Paralysis rehabilitation research and
				care
				Sec. 201. Expansion and coordination of
				activities of the National Institutes of Health with respect to research with
				implications for enhancing daily function for persons with
				paralysis.
				Title III—Improving quality of life for persons
				with paralysis and other physical disabilities
				Sec. 301. Programs to improve quality of life
				for persons with paralysis and other physical disabilities.
			
		IParalysis
			 research
			101.Expansion and
			 coordination of activities of the National Institutes of Health with respect to
			 research on paralysis
				(a)CoordinationThe
			 Director of the National Institutes of Health (referred to in this Act as the
			 Director), pursuant to the general authority of the Director,
			 may develop mechanisms to coordinate the paralysis research and rehabilitation
			 activities of the Institutes and Centers of the National Institutes of Health
			 in order to further advance such activities and avoid duplication of
			 activities.
				(b)Christopher and Dana
			 Reeve paralysis research consortia
					(1)In
			 generalThe Director may under subsection (a) make awards of
			 grants to public or private entities to pay all or part of the cost of
			 planning, establishing, improving, and providing basic operating support for
			 consortia in paralysis research. The Director shall designate each consortium
			 funded under grants as a Christopher and Dana Reeve Paralysis Research
			 Consortium.
					(2)ResearchEach
			 consortium under paragraph (1)—
						(A)may conduct basic,
			 translational and clinical paralysis research;
						(B)may focus on advancing
			 treatments and developing therapies in paralysis research;
						(C)may focus on one or more
			 forms of paralysis that result from central nervous system trauma or
			 stroke;
						(D)may facilitate and
			 enhance the dissemination of clinical and scientific findings; and
						(E)may replicate the
			 findings of consortia members or other researchers for scientific and
			 translational purposes.
						(3)Coordination of
			 consortia; reportsThe Director may, as appropriate, provide for
			 the coordination of information among consortia under paragraph (1) and ensure
			 regular communication between members of the consortia, and may require the
			 periodic preparation of reports on the activities of the consortia and the
			 submission of the reports to the Director.
					(4)Organization of
			 consortiaEach consortium under paragraph (1) may use the
			 facilities of a single lead institution, or be formed from several cooperating
			 institutions, meeting such requirements as may be prescribed by the
			 Director.
					(c)Public
			 inputThe Director may provide for a mechanism to educate and
			 disseminate information on the existing and planned programs and research
			 activities of the National Institutes of Health with respect to paralysis and
			 through which the Director can receive comments from the public regarding such
			 programs and activities.
				IIParalysis rehabilitation
			 research and care
			201.Expansion and
			 coordination of activities of the National Institutes of Health with respect to
			 research with implications for enhancing daily function for persons with
			 paralysis
				(a)In
			 generalThe Director, pursuant to the general authority of the
			 Director, may make awards of grants to public or private entities to pay all or
			 part of the costs of planning, establishing, improving, and providing basic
			 operating support to multicenter networks of clinical sites that will
			 collaborate to design clinical rehabilitation intervention protocols and
			 measures of outcomes on one or more forms of paralysis that result from central
			 nervous system trauma, disorders, or stroke, or any combination of such
			 conditions.
				(b)ResearchEach
			 multicenter clinical trial network may—
					(1)focus on areas of key
			 scientific concern, including—
						(A)improving functional
			 mobility;
						(B)promoting behavioral
			 adaptation to functional losses, especially to prevent secondary
			 complications;
						(C)assessing the efficacy
			 and outcomes of medical rehabilitation therapies and practices and assisting
			 technologies;
						(D)developing improved
			 assistive technology to improve function and independence; and
						(E)understanding whole body
			 system responses to physical impairments, disabilities, and societal and
			 functional limitations; and
						(2)replicate the findings of
			 network members for scientific and translation purposes.
					(c)Coordination of
			 clinical trials networks; reportsThe Director may, as
			 appropriate, provide for the coordination of information among networks and
			 ensure regular communication between members of the networks, and may require
			 the periodic preparation of reports on the activities of the networks and
			 submission of reports to the Director.
				IIIImproving quality of
			 life for persons with paralysis and other physical disabilities
			301.Programs to improve
			 quality of life for persons with paralysis and other physical
			 disabilities
				(a)In
			 generalThe Secretary of Health and Human Services (in this title
			 referred to as the Secretary) may study the unique health
			 challenges associated with paralysis and other physical disabilities and carry
			 out projects and interventions to improve the quality of life and long-term
			 health status of persons with paralysis and other physical disabilities. The
			 Secretary may carry out such projects directly and through awards of grants or
			 contracts.
				(b)Certain
			 activitiesActivities under subsection (a) may include—
					(1)the development of a
			 national paralysis and physical disability quality of life action plan, to
			 promote health and wellness in order to enhance full participation, independent
			 living, self-sufficiency and equality of opportunity in partnership with
			 voluntary health agencies focused on paralysis and other physical disabilities,
			 to be carried out in coordination with the State-based Disability and Health
			 Program of the Centers for Disease Control and Prevention;
					(2)support for programs to
			 disseminate information involving care and rehabilitation options and quality
			 of life grant programs supportive of community based programs and support
			 systems for persons with paralysis and other physical disabilities;
					(3)in collaboration with
			 other centers and national voluntary health agencies, establish a
			 population-based database that may be used for longitudinal and other research
			 on paralysis and other disabling conditions; and
					(4)the replication and
			 translation of best practices and the sharing of information across States, as
			 well as the development of comprehensive, unique and innovative programs,
			 services, and demonstrations within existing State-based disability and health
			 programs of the Centers for Disease Control and Prevention which are designed
			 to support and advance quality of life programs for persons living with
			 paralysis and other physical disabilities focusing on—
						(A)caregiver
			 education;
						(B)promoting proper
			 nutrition, increasing physical activity, and reducing tobacco use;
						(C)education and awareness
			 programs for health care providers;
						(D)prevention of secondary
			 complications;
						(E)home and community-based
			 interventions;
						(F)coordinating services and
			 removing barriers that prevent full participation and integration into the
			 community; and
						(G)recognizing the unique
			 needs of underserved populations.
						(c)GrantsThe
			 Secretary may award grants in accordance with the following:
					(1)To State and local health
			 and disability agencies for the purpose of—
						(A)establishing a
			 population-based database that may be used for longitudinal and other research
			 on paralysis and other disabling conditions;
						(B)developing comprehensive
			 paralysis and other physical disability action plans and activities focused on
			 the items listed in subsection (b)(4);
						(C)assisting State-based
			 programs in establishing and implementing partnerships and collaborations that
			 maximize the input and support of people with paralysis and other physical
			 disabilities and their constituent organizations;
						(D)coordinating paralysis
			 and physical disability activities with existing State-based disability and
			 health programs;
						(E)providing education and
			 training opportunities and programs for health professionals and allied
			 caregivers; and
						(F)developing, testing,
			 evaluating, and replicating effective intervention programs to maintain or
			 improve health and quality of life.
						(2)To private health and
			 disability organizations for the purpose of—
						(A)disseminating information
			 to the public;
						(B)improving access to
			 services for persons living with paralysis and other physical disabilities and
			 their caregivers;
						(C)testing model
			 intervention programs to improve health and quality of life; and
						(D)coordinating existing
			 services with State-based disability and health programs.
						(d)Coordination of
			 activitiesThe Secretary shall ensure that activities under this
			 section are coordinated as appropriate with other agencies of the Department of
			 Health and Human Services.
				(e)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there are authorized to be appropriated
			 $25,000,000 for each of fiscal years 2008 through 2011.
				
	
		August 3, 2007
		Reported with an amendment
	
